EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua D. Schmid, Reg. No. 78,244 on 12/16/2021.

The application has been amended as follows: 

In lines 17-18 of claim 19, “synchronization signal, and wherein the criteria comprises a signal quality threshold” has been corrected to -- synchronization signal --.  

In lines 25-26 of claim 19, “the signal quality threshold” has been corrected to -- a signal quality threshold --.  

28, “synchronization signal, and wherein the criteria comprises a signal quality threshold” has been corrected to -- synchronization signal --.  

In line 20 of claim 28, “the signal quality threshold” has been corrected to -- a signal quality threshold --.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the prior art of record does not disclose or render obvious the limitations of “the transceiver configured to receive a configuration message including at least information indicating a subset of a plurality of base station transmit beams to be used for transmitting a set of synchronization signals”, “the processor configured to detect, using the determined transmission periodicity, at least the primary synchronization signal, wherein the detected at least the primary synchronization signal is associated with one of the indicated subset of the plurality of base station transmit beam”, and “the processor configured to select the set of synchronization signals on a condition the set of synchronization signals has a signal quality above a signal quality threshold, wherein the selected set of synchronization signals is associated with a beam index, and wherein the beam index is associated with the one of the indicated subset of the plurality of base station transmit beams”, and “the processor configured to demodulate a physical broadcast channel (PBCH) transmission on a physical broadcast channel (PBCH) using a reference signal with the PBCH transmission, wherein the reference signal has a sequence derived from the beam index associated with the selected set of synchronization signals” in 
Claim 28 includes analogous limitations and is therefore similarly allowable over the prior art of record.  
Claims 20-22, 25-27, 29-31, and 34-38 depend from one of the above claims and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 16, 2021